DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Response to Amendment
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 1/14/2022 have been withdrawn based on the amendment filed 3/3/2022.
.
Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (EP 3309449; please see the copy attached to the Office Action mailed 11/4/2021 for reference to pages) in view of Hatanaka et al. (US 2018/0051858).
With regards to Claim 1, Shiraishi discloses a vehicle luminaire comprising: a socket that includes a flange [13], a mounting part [11] that is provided on one side of the flange [13], and a thermal radiation fin [14] that is provided on a side of the flange [13] which is opposite to the mounting part [11] side (see bottom of page 3 and Figure 2), wherein the flange [13], the mounting part [11], and the thermal radiation fin [14] contain a highly heat conductive resin (see bottom of page 3 and top of page 4 and Figure 2; the portion [10] is formed of the mounting part [11], element [12], flange [13], and thermal radiation fin [14] and is formed of a high heat conductive resin); a light-emitting module (comprising a module including at least one light source [22] and board [21] that is provided in an end of the mounting part [11] on a side opposite to the flange [13] side (see top of page 5 and Figure 2), and includes at least one light-emitting element [22] (see top of page 5 and Figure 2); and a heat transfer part [24] that is provided between the mounting part [11] and the light-emitting module [21,22] (see 
Shiraishi does not explicitly disclose the flange, mounting part, and thermal radiation fin are integrally formed.  However, Shiraishi does disclose the socket [10], formed of the flange [13], the mounting part [11], and thermal radiation fin [14], is formed of a high heat conductive resin (see Shiraishi top of page 4), the high heat conductive resin is utilized in a molding process during manufacturing of the invention of Shiraishi (see Shiraishi bottom of page 7), and the flange [13], mounting part [11], and thermal radiation fin [14] are substantially connected in one piece as seen in at least Figure 1 of Shiraishi.  Therefore, one of ordinary skill in the art would be able to form the socket such that the flange, mounting part, and thermal radiation fin are integrally formed in order to utilize the same material in a molding process for formation of the socket.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the socket of Shiraishi to include the flange, mounting part, and thermal radiation fin are integrally formed.  One would have been motivated to do so in order to utilize the same material in a molding process for formation of the socket (see Shiraishi bottom of page 7).
Shiraishi does not explicitly disclose an expression of 2.5 [watt] ≤ W ≤ 5.5 [watt], an expression of 15 [watt/(m●K)] ≤ WT ≤ 25 [watt/(m●K)], and an expression of 40 [1/K] ≤ (A1 - A2) x WT/W ≤ 90 [1/K] being satisfied, W [watt] representing electric power that is applied to the light-emitting module, WT [watt/(m●K)] representing heat conductivity of the highly heat conductive resin, A1 [mm] representing a dimension of the flange in a direction orthogonal to a central axis of the vehicle luminaire, and A2 [mm] representing 
Shiraishi does not disclose the thermal radiation fin having a tubular shape, a side surface of the thermal radiation fin being one continuous surface.
Hatanaka et al. teaches the thermal radiation fin [18] (see paragraph 66 and Figure 2) having a tubular shape, a side surface of the thermal radiation fin being one continuous surface (see paragraph 69 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal radiation fin of Shiraishi to have a tubular shape and include a concave part that has a columnar shape and is opened to an end surface on a side opposite to the flange side, as taught by Hatanaka et al.  One would have been motivated to do so in order to improve heat dissipation (see Hatanaka et al. paragraph 30) and provide a grip for a worker when mounting (see Hatanaka et al. paragraph 63).

With regards to Claim 2, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses in a direction along the central axis of the vehicle luminaire, when a dimension [H] between a light-emitting surface of the light-emitting element [22] and an end surface of the thermal radiation fin [14] on a side opposite to the flange [13] side is set as B [mm] (see middle of page 7 and Figure 2).
Shiraishi does not explicitly disclose an expression of 25 [mm] ≤ B ≤ 30 [mm] is further satisfied.  However, Shiraishi does disclose the dimension [H] is set to 20 mm or more and 30 mm or less (see middle of page 7 and Figure 2), thereby substantially including a range values for the dimension [H] overlapping the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension set as B of Shiraishi to satisfy an expression of 25 [mm] ≤ B ≤ 30 [mm].  One would have been motivated to do so in order to provide an appropriately sized luminaire.

With regards to Claim 3, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi does not explicitly disclose an expression of A2 [D1] ≤ 19 [mm] is further satisfied.  However, Shiraishi does disclose a dimension [D1] set as A2 such that [D1] is set to 18 mm or more and 30 mm or less, which includes an overlapped range of 18-19mm (see middle of page 7 and Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension set as A2 of Shiraishi such that an expression of A2 [D1] ≤ 19 [mm] is 

With regards to Claim 6, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the heat transfer part [24] contains at least any one of aluminum, an aluminum alloy, copper, and a copper alloy (see middle of page 6).

With regards to Claim 8, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the heat transfer part [24] is attached to the mounting part [11] through grease [25] in which a filler using an inorganic material is mixed (see middle of page 6).

With regards to Claim 9, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the heat transfer part [24] is embedded in the mounting part [11] (see top of page 6 and Figure 2; heat transfer part [24] is substantially embedded in the recessed portion [11a] of mounting part [11]).

With regards to Claim 13, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses a plurality of the light-emitting elements [22] are provided (see Figure 1), and the plurality of light-emitting elements [22] are connected in series (see top of page 5).

With regards to Claim 14, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the light-emitting element [22] is at least any one of a surface mounting type light-emitting element, a light-emitting element including a lead wire, and a chip-shaped light-emitting element (see top of page 5).

With regards to Claim 20, Shiraishi and Hatanaka et al. disclose a vehicle lighting tool comprising: the vehicle luminaire according to Claim 1 (see the above discussion of the Shiraishi and Hatanaka et al. references as pertains to the limitations of Claim 1).
Shiraishi further discloses a housing [101] to which the vehicle luminaire is mounted (see top of page 8 and Figure 6).

Claims 7, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (EP 3309449; please see the copy attached to the Office Action mailed 11/4/2021 for reference to pages) as modified by Hatanaka et al. (US 2018/0051858), further in view of Hino et al. (CN 208750635; please see the copy attached to the Office Action mailed 11/4/2021 for reference to pages).
With regards to Claim 7, Shiraishi and Hatanaka et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi does not explicitly disclose the heat transfer part is bonded to the mounting part by using adhesive in which a filler using an inorganic material is mixed.
Hino et al. teaches the heat transfer part [40] is bonded to the mounting part [11] by using adhesive in which a filler using an inorganic material is mixed (see middle of page 6 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer part and mounting part of Shiraishi such that the heat transfer part is bonded to the mounting part by using adhesive in which a filler using an inorganic material is mixed, as taught by Hino et al.  One would have been motivated to do so in order to adhere the heat transfer part with the mounting part using a material with high heat conducting coefficient (see Hino et al. middle of page 6).

With regards to Claim 10, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the light-emitting module [21,22] further includes a board [21] on which the light-emitting element [22] is provided (see middle of page 4 and Figures 1 and 2).
Shiraishi does not explicitly disclose the board is bonded to the heat transfer part by using adhesive in which a filler using an inorganic material is mixed.
Hino et al. teaches the board [21] is bonded to the heat transfer part [40] by using adhesive in which a filler using an inorganic material is mixed (see middle and bottom of page 6 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer part and board of Shiraishi such that the heat transfer part is bonded to the mounting part by using adhesive in which a filler using an inorganic material is mixed, as taught by Hino et al.  One would have been motivated to do so in order to adhere the heat transfer part with the board using a material with high heat conducting coefficient (see Hino et al. middle and bottom of page 6).

With regards to Claim 11, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 10.
Shiraishi further discloses the board [21] contains at least any one of ceramics and a highly heat conductive resin (see bottom of page 4).

With regards to Claim 12, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 10.
Shiraishi further discloses the board [21] is a metal core board (see bottom of page 4).

With regards to Claim 15, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 10.
Shiraishi does not disclose the light-emitting module further includes a frame part that surrounds the light-emitting element provided on the board.
Hino et al. teaches the light-emitting module further includes a frame part [25] that surrounds the light-emitting element (comprising at least element [22], see top of page 8 and Figure 2) provided on the board [21] (see top of page 8 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a frame part that surrounds the light-emitting element provided on the board, as taught by Hino et al.  One would have been motivated to do so in order to provide a frame to hold a sealing part for the light-emitting element and to reflect light (see Hino et al. middle of page 8).

With regards to Claim 16, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 15.
Shiraishi further discloses the light-emitting element is a chip-shaped light-emitting element (see top of page 5).

With regards to Claim 17, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 16.
Shiraishi does not disclose the light-emitting module further includes a sealing part that is provided on an inner side of the frame part and covers the chip-shaped light-emitting element.
Hino et al. teaches the light-emitting module further includes a sealing part [26,27] that is provided on an inner side of the frame part [25] (see middle of page 8 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a sealing part that is provided on an inner side of the frame part and covers the chip-shaped light-emitting element, as taught by Hino et al.  One would have been motivated to do so in order to seal the light-emitting element (see Hino et al. middle of page 8).

With regards to Claim 18, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 17.
Shiraishi does not disclose the sealing part contains a resin having translucency.
Hino et al. teaches the sealing part [26,27] contains a resin having translucency (see bottom of page 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a sealing part containing a resin having translucency, as taught by Hino et al.  One would have been motivated to do so in order to seal the light-emitting element (see Hino et al. middle of page 8).

With regards to Claim 19, Shiraishi, Hatanaka et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 15.
Shiraishi does not disclose the light-emitting module further includes a dome-shaped sealing part that is provided on the board and covers the chip-shaped light-emitting element.
Hino et al. teaches the light-emitting module further includes a dome-shaped sealing part [26,27] that is provided on the board [21] and covers the chip-shaped light-emitting element (comprising at least element [22], see bottom of page 8 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a dome-shaped sealing part that is provided on the board and covers the chip-shaped light-emitting element, as taught by Hino et al.  One would have been motivated to do so in order to seal the light-emitting element and provide an optical feature to the light emitting module (see Hino et al. bottom of page 8).

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that the cited art, separately or in combination, fail to teach or suggest at least the thermal radiation fin having a tubular shape, a side surface of the thermal radiation fin being one continuous surface since Helbig includes cooling ribs which has side surfaces that are divided rather than one continuous surface, and Helbig does not teach or suggest the thermal radiation fin contains highly heat conductive resin, the examiner directs the applicant to the above rejection of Claim 1 over Shiraishi in view of Hatanaka.  Particularly, Shiraishi discloses  

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Yasutake (US 2020/0271308), which discloses at least a vehicle luminaire including a socket with flange, mounting part, thermal radiation fin, and having a tubular shaped with a side surface thereof being one continuous surface, and having a light emitting module, and Yamaguchi (US 2015/0233570), which discloses at least a thermal radiation fin for an LED luminaire, the thermal radiation fin extending from a back side of a mounting part on which the light emitting module is mounted and having a tubular shape with a side surface thereof being one continuous surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN KRYUKOVA/Examiner, Art Unit 2875